Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of March 11, 2009 (this “Agreement”), among OTELCO INC.,a Delaware corporation (the “Company”) and CURTIS L. GARNER, JR. (the “Employee”). WHEREAS, the Employee and Otelco Telephone LLC, a Delaware limited liability company and a wholly-owned subsidiary of the Company, have entered into that certain Employment Agreement, dated as of June9, 2004, as amended on December 19, 2008 (as amended, the “Prior Agreement”). WHEREAS, the Company and the Employee desire to amend and restate the terms of the Prior Agreement. NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.Effective Date. This Agreement shall be effective as of January 1, 2009 (the “Effective Date”). Section 2.Employment Period. Subject to Section 4, the Company hereby agrees to employ the Employee, and the Employee hereby agrees to be employed by the Company, in accordance with the terms and provisions of this Agreement, for the period from the Effective Date through the Termination Date (the “Employment Period”). Section 3.Terms of Employment. (a)Position.During the Employment Period, the Employee shall serve as Chief Financial Officer of the Company and certain of its subsidiaries (collectively, the “Company Entities”) and shall report to the Chief Executive Officer and to the Board of Directors of the Company (the “Board”) and each such subsidiary.The Employee shall have such powers and duties as may from time to time be prescribed by the Board or the Chief Executive Officer of the Company. (b)Full Time.During the Employment Period, and excluding any periods of vacation and sick leave to which the Employee is entitled, the Employee agrees to devote his full business time and efforts, to the best of his ability, experience and talent, to the business and affairs of the Company Entities.
